TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00113-CV




 
 
Luis Zarruk, Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 395th District Court OF Williamson COUNTY 
NO. 10-2616-F395, The Honorable Michael
  Jergins, JUDGE PRESIDING




 



                                                                     O
  R D E R
PER CURIAM
Appellant Luis Zarruk
  filed his notice of appeal on February 15, 2012.  The appellate record was complete April 25, 2012, making appellant’s
  brief due May 15, 2012.  On May
  11, 2012, counsel for appellant filed a motion for extension of time
  to file her brief.  
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule constrains this
  Court’s leeway in granting extensions. 
  In this instance, we will grant the motion and order counsel to file
  appellant’s brief no later than May
  30, 2012.  If the brief is not
  filed by that date, counsel may be required to show cause
  why she should not be held in
  contempt of court.
It is ordered on May 16, 2012.
 
Before
  Justices Puryear, Henson and Goodwin